Citation Nr: 1230424	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  09-30 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  


REPRESENTATION

Appellant represented by:	Carol Avard, Attorney


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1977 to June 1989.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which determined that new and material evidence had not been submitted to reopen the claim of service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  

In May 2011, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3, and remanded the service connection claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

When this matter was initially before the Board in May 2011, a remand was ordered.  Specifically, it was instructed that a VA examination be arranged to determine whether the Veteran's lumbar spine disability is related to his military service.  As stated in the remand, the VA examiner was requested to review the claims file in its entirety and based upon the physical examination results, provide an opinion as to whether there is a 50 percent or better probability that the Veteran's lumbar spine disability is etiologically related to his service.  Additionally, the examiner was also asked to comment on the June 2002 employment-related back injury and any back surgeries shown in the record.  

Per the Board's May 2011 remand instructions, the Veteran was scheduled for a VA examination in June 2012.  According to the examination report, the Veteran reported the onset of low back pain in 1982, during his active military service.  He stated that the low back pain developed gradually after long road marches, and he received a profile for a couple of weeks.  The Veteran explained that he returned to active duty thereafter, but approximately in 1986 or 1987, his back "gave out" while walking.  He was hospitalized for three days and confined to quarters for six weeks before returning to duty.  The VA examiner noted that he reviewed the Veteran's claims file and service treatment records, and concluded that the Veteran's reported history is "not corroborated by any specific injuries that [he] could find in the Veteran's service [treatment] record[s]."  After physical examination testing, the VA examiner diagnosed the Veteran with L2-3 herniated intervertebral disk left status postoperative disk excision with postoperative disk space infection, resultant degenerative disk disease at L2-3, and right lumbar scoliosis not associated with the degenerative disk disease at L2-3 but rather preexisting.  The VA examiner concluded that there is no nexus between the Veteran's active military service and his current lumbar spine disability.  The lumbar spine disability is secondary to his employment-related back injury in June 2002 and the surgery performed thereafter.  

The Board acknowledges the conclusion reached by the June 2012 VA examiner, but finds the opinion inadequate.  As previously stated, the VA examiner stated that the reported in-service history by the Veteran at the examination is not corroborated by any specific injury in the service treatment records.  However, it does not appear that the June 2012 VA examiner considered the entries in the Veteran's service treatment records regarding the low back.  Specifically, a July 1982 sick call visit note references complaints of his back popping once a day after bending over.  He was diagnosed with a muscle spasm.  Additionally, a sick call note dated December 1985 reflects complaints of burning pain on the right side of the small of his back and lasting for approximately fourteen days.  Furthermore, it does not appear that the June 2012 VA examiner actually considered the Veteran's lay statements regarding the purported back problems after long road in-service marches or continuity of symptomatology of the Veteran's lumbar spine disability.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where the examiner did not comment on Veteran's report of in-service injury and relied on lack of evidence in service medical records to provide negative opinion).  The credibility of the Veteran's lay testimony cannot be rejected simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  It appears the VA examiner based his negative opinion on presumably lack of in-service documentation, when in fact, there are in-service low back complaints.  Therefore, the Board finds that the medical opinion found within the June 2012 VA examination report is inadequate, and it is not for consideration.  

Thus, in order to address the deficiencies associated with the June 2012 VA examination report, the Board finds that an additional VA examination and opinion is necessary.  The Court of Appeals for Veteran Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").  As such, the Veteran must be provided a new VA examination to determine whether his lumbar spine disability is etiologically related to his active service.  See also Stegall v. West, 11 Vet. App. 268, 271 (1998) (A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for the appropriate VA examination(s) to determine the etiology of his lumbar spine broad-based disc bulges with herniated nucleus pulposus L2-L3.  The claims file, including a copy of this REMAND, should be made available to the examiner for proper review of the medical history.  The examination report is to reflect whether such a review of the claims file was made.  The examination report should also reflect consideration of the Veteran's documented medical history, particularly the history reflected in the service treatment records.  After examining the Veteran and recording all findings and diagnoses present, the examiner should opine whether it is at least as likely as not that any currently diagnosed low back disability had its onset in service or is otherwise related to service.  The examiner should comment on the in-service complaints regarding the back as well as the Veteran's lay statements of reported onset on low back pain in 1982 and treatment in service after his back gave out after walking.  The examiner should also comment on the June 2002 employment-related back injury and any back surgeries shown in the record.  The examiner should provide a clear rationale for the conclusion(s) reached and cite the evidence relied upon or rejected in forming an opinion.  If the physician cannot respond without resorting to speculation, he/she should so indicate this and explain the reason why an opinion would be speculative.  

2.  Thereafter, the issue on appeal should be readjudicated.  If the benefit sought on appeal is not granted, the Veteran and his attorney should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


